DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/1/22 have been fully considered and they are partially persuasive. Therefore, grounds of rejection have been slightly modified in view of 35 USC 103. The applicant makes the following arguments: Doan does not disclose a cathodic charge recovery pulse at the anodic pole after the anodic pulse, and its embodiments otherwise fail to meet claim limitations pertaining to pulse geometries. Additionally, Doan’s cathodic pulses at the case electrode don’t teach to cathodic pulses in the electrode array. Regarding second durations interleaved with the first durations, the examiner further cites to Lane, which discloses systems of stimulation and thus exists in the applicant’s field of endeavor, and discloses interleaving of pulses (see Fig. 15, [0078]). It would be obvious to one of ordinary skill in the art to incorporate the interleaved pulses of Lane into the system of Doan such that pulse waveforms are optimized for best therapeutic outcome. Lane further provides support for cathodic pulses at an electrode array ([0082]; electrode array 26). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 12-13, 15-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Doan (US 20140364919 A1), in further view of Lane (US 20110054567 A1).
Regarding claims 1 and 25, Doan teaches a method for programming a spinal cord stimulator device implanted in a patient's tissue (see Abstract) the spinal cord stimulator device coupled to an electrode array with a plurality of electrodes (electrode array 26, Fig. 1; Fig. 3) , the method comprising: programming the spinal cord stimulator device to provide an anodic pulse at an anodic pole in the electrode array ([0047]) during a first duration; programming the spinal cord stimulator device to provide a plurality of cathodic pulses at cathodic poles in the electrode array ([0047]) during a second duration occurring before or after the first duration (see [0063 and 0064], which discuss alternating durations); and calibrating an amplitude of the anodic pulse, the cathodic pulses, or both of the anodic pulse and the cathodic pulses ([0047]) , so as to elicit a response in the tissue (see [0013]). 
Regarding first and second positions in the array, where the second is different from the first, Doan discloses multipolar electrical modulation, involving at least two distinct positions in the array (see “multipolar,” [0047]). Regarding programming the spinal cord stimulator device to provide a cathodic charge recovery pulse at the anodic pole after the anodic pulse, and programming the spinal cord stimulator device to provide anodic charge recovery pulses at the cathodic poles after the cathodic pulses, wherein no cathodic pulses are provided to the electrode array during the first duration, while Doan may not explicitly state this, Doan states wherein modulation energy may be multipolar (see [0060]); Doan further states in [0059] wherein there are two distinct durations (“the IPG 14 supplies constant current or constant voltage to the electrode array 26), pulse width (measured in microseconds), pulse rate (measured in pulses per second), and burst rate (measured as the modulation on duration X and modulation off duration Y).”). Further, Doan discloses wherein timing channels are programmable, and synchrony can be modulated (see [0061]), and also discloses interlacing pulses, stating, “Thus, multiple timing channels can be utilized to concurrently deliver electrical current (by interlacing the pulses of electrical pulse trains together) to multiple tissue regions of the patient.” ([0059]). Specifically, in Fig. 5a of Doan, an anodic pulse is shown (annotated as ‘a’), followed by a cathodic pulse (‘b’), and then an interphase (‘c’). That is, there is a period of time following a pulse and a recovery pulse during which a pulse does not immediately occur, i.e. a period of time during which “pulses of electrical pulse trains [may be] interlaced together,” ([0059]), multiple trains such as those which may occur in multipolar stimulation energy. 
It would be obvious to one of ordinary skill in the art to modify the multipolar stimulation energy of Doan with the interlaced pulses also disclosed by Doan, such that an anodic pulse and cathodic recovery pulse precede, rather than occur simultaneous to, an opposing cathodic pulse and anodic charge recovery pulse, in order that optimal therapeutic outcome is achieved for the patient.
Regarding second durations interleaved with the first durations, the examiner further cites to Lane, which discloses systems of stimulation and thus exists in the applicant’s field of endeavor, and discloses interleaving of pulses (see Fig. 15, [0078]). It would be obvious to one of ordinary skill in the art to incorporate the interleaved pulses of Lane into the system of Doan such that pulse waveforms are optimized for best therapeutic outcome. 

Regarding claim 8, Doan teaches wherein no anodic pulses are provided to the electrode array during the second duration (see [0064-0065]).  

Regarding claim 9, Doan teaches wherein the first and second durations do not overlap in time (see [0064-0065]; further see [0049]).  

Regarding claim 10, Doan teaches wherein the spinal cord stimulator device further comprises a conductive case electrode (see [0060; 0064]), and wherein the case electrode provides an anodic current return for the cathodic pulses during the second duration ([0060]). Doan does not explicitly state wherein and wherein the case electrode provides a cathodic current return for the anodic pulse during the first duration, however, it does state wherein, “the CP 18 uses a combination of a ratio between an anodic perception threshold and a cathodic perception threshold for each and an anodic paresthesia map for each of the electrodes 26 in automatically selecting or providing suggestions to the user for selecting the effective electrode(s) for sub-threshold modulation therapy,” ([0053]). That is, it is possible to select anodic modulation pulses if those are the effective electrodes for therapy, in which case it would need cathodic recovery phases. Thus, it would be obvious to one of ordinary skill in the art to configure the case electrode such that it is configured as a cathode, allowing streamlined generation of modulation pulses and charge recovery phases.  

Regarding claim 12, Doan teaches wherein the anodic pulse is programmed in a first timing channel in the spinal cord stimulator device, and wherein the cathodic pulses are programmed in a second timing channel in the spinal cord stimulator device ([0064-0065]; 0068]).  

Regarding claim 13, Doan teaches wherein a charge of the anodic pulse during one of the first durations is equal but opposite of the sum of a charge of the cathodic pulses during one of the second durations ([0006-7] discloses a number of parameters, including current and voltage, which can be varied in anodes and cathodes; it further states, “the electrodes may provide current or voltage in different relative percentages of positive and negative current or voltage” [0007]). While Doan does not explicitly disclose wherein the charges are equal, it would be obvious to one of ordinary skill in the art that administration of equal absolute charge values would allow for a symmetric waveform and efficacious therapy. 


Regarding claim 15, Doan teaches wherein the amplitudes of the cathodic pulses are equal ([0006-7] discloses a number of parameters, including current and voltage, which can be varied in anodes and cathodes; it further states, “the electrodes may provide current or voltage in different relative percentages of positive and negative current or voltage” [0007]). While Doan does not explicitly disclose wherein the amplitudes are equal, it would be obvious to one of ordinary skill in the art that administration of equal amplitudes (a relative percentage of 100%) would allow for a symmetric waveform and efficacious therapy. 
 
Regarding claim 16, Doan teaches wherein at least two of the cathodic poles are aligned rostral- caudally in the electrode array with respect to the anodic pole (see [0047], which discloses several arrangements of poles, including a monopolar arrangement—that is, only “one of the lead electrodes 26 is activated,” and contains both cathodic and anodic poles, which are thus aligned rostral-caudally). Doan does not disclose “at least two cathodic poles,” however, discloses wherein “two of the lead electrodes [of] 26” are activated as cathodes ([0047]). It would be obvious to one of ordinary skill in the art to combine the alignment as taught by Doan with the two cathodic poles as disclosed by Doan, such that precise modulation of charge delivery can enable patient-personalized treatment.   

Regarding claim 17, Doan teaches wherein at least one of the cathodic poles is aligned medio- laterally in the electrode array with respect to the anodic pole (see [0047], which discloses several arrangements of poles, including a bipolar arrangement—where for example electrode “E3 on first lead 12 is activated as an anode, and E11 on the second lead 12b is activated as a cathode,”; E3 and E11 are located medio-laterally with respect to each other).   

Regarding claim 18, Doan teaches wherein the anodic pulse and the cathodic pulses comprise a pulse group (“pulse train” [0051]), and further comprising programming the spinal cord stimulator device (SCM system 10 [0051]) to periodically provide a plurality of the pulse groups in the electrode array (“pulse trains are…cycled” [0051])).  

Regarding claim 19, Doan teaches wherein the spinal cord stimulator device further comprises a conductive case electrode (“case electrode” [0060]), and wherein the case electrode is further programmed with a cathodic pulse during the second duration (Doan instead explicitly exemplifies its case electrode as “being configured as an anode.” While Doan does not explicitly state wherein and wherein the case electrode provides a cathodic current return for the anodic pulse during the first duration, however, it does state wherein, “the CP 18 uses a combination of a ratio between an anodic perception threshold and a cathodic perception threshold for each and an anodic paresthesia map for each of the electrodes 26 in automatically selecting or providing suggestions to the user for selecting the effective electrode(s) for sub-threshold modulation therapy,” ([0053]). That is, it is possible to select anodic modulation pulses if those are the effective electrodes for therapy, in which case it would need cathodic recovery phases, and to modify the case electrode such that it is also configured as a cathode, allowing streamlined generation of modulation pulses and charge recovery phases and “operation in a monopolar mode,” when this function is required.  

Regarding claim 20, Doan teaches wherein the spinal cord stimulator device further comprises a conductive case electrode (“case electrode” [0060]), and wherein the case electrode is further programmed with an anodic pulse during the first duration (“configured as an anode” [0060]).

Regarding claim 21, Doan discloses further comprising calibrating an amplitude of the anodic pulse, the cathodic pulses, or both of the anodic pulse and the cathodic pulses, so as to elicit a response in the tissue ([0013; 0047]).

Regarding claim 22, Doan discloses wherein both the anodic pulse and the cathodic pulses are calibrated so as to elicit a response in the tissue ([0013; 0047]).

Regarding claim 23, Doan teaches wherein the amplitude is calibrated so as to elicit a response in the patient's tissue using feedback from the patient ([0055]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Doan as applied to claim 1 above, in further view of Bedenbaugh (US 20140088672 A1).
 
Regarding claim 24, wherein the amplitude is calibrated so as to elicit a response in the patient's tissue using measurements of neural responses in the patient's tissue. Doan teaches wherein the amplitude is calibrated so as to elicit a response in the patient's tissue using measurements of neural responses in the patient's tissue (Doan states “The monitoring circuitry 60 may also be configured for measuring electrical parameter data from the electrodes 26 or other information from other sensors needed to determine the current activity level of the patient.” [0063]). Although Doan does not explicitly state measuring neural tissue response, Bedenbaugh, which teaches a neuromodulation device and exists in the applicant’s field of endeavor, discloses “measure and record local tissue responses” ([0018]). It would be obvious to one of ordinary skill in the art to modify the method of Doan such that it monitors patient tissue response as taught by Bedenbaugh and therefore can augment data provided by direct patient feedback and enable more customized stimulation therapy. 


5.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Doan, in further view of Bedenbaugh, in further view of Lane (US 20110054567 A1). 
Regarding claim 14, Doan teaches wherein the amplitude of the anodic pulse and cathodic pulses can be varied ([0006-7] discloses a number of parameters, including amplitude, which can be varied in anodes and cathodes). While Doan does not explicitly disclose wherein the anodic amplitude equals a sum of cathodic amplitudes, Lane, which teaches a neuromodulation device and thus exists in the applicant’s field of endeavor, teaches summing amplitudes to ensure “sufficient amount of current is delivered…and [no] tissue region is overstimulated” (see [0076]). It would be obvious to one of ordinary skill in the art to modify the method of Doan with the summed amplitudes as taught by Lane such that sufficient current is delivered to the tissue (Lane [0076]).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        29 September 2022